Citation Nr: 0712643	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-38 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to a service-connected lower 
back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to July 
1969.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision in which the RO denied the veteran's claim for 
service connection for a bilateral knee disability, claimed 
as secondary to a service-connected lower back strain.  In 
October 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in October 
2004, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in November 
2004.

Also in November 2004, the veteran testified during a hearing 
before the RO's Decision Review Officer (DRO) at the RO.  A 
transcript of that hearing is of record. 

In April 2007, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A bilateral knee condition was first manifested many 
years post service, and the most persuasive medical opinion 
evidence establishes that there is not likely a medical 
relationship between the veteran's bilateral knee condition 
and his service-connected lower back strain.



CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
disability, claimed as secondary to a service-connected lower 
back strain, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a June 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for a bilateral knee disability, claimed as 
secondary to a service-connected lower back strain, as well 
as what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claim.  
This letter clearly meets the VCAA's timing of the notice 
requirement 

While the RO has not notified the veteran of information 
pertaining to the assignment of disability ratings or 
effective dates, consistent with Dingess/Hartman, on these 
facts, such omission is not shown to prejudice the veteran.  
As the Board's decision herein denies the claim for service 
connection, no effective date or higher rating is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports and outpatient 
treatment records from the VA Medical Center (VAMC) in 
Butler, Pennsylvania.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this service connection claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See .   See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).(rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The veteran's service medical records reflect no complaints, 
findings, or diagnosis of any knee disabilities.  

In December 1971, the veteran was granted service connection 
for back strain and awarded a 10 percent disability rating, 
effective August 9, 1971.

A May 2003 VA x-ray or magnetic resonance imaging (MRI) scan 
of the veteran's lumbosacral spine reveals degenerative disc 
disease and degenerative joint disease at L4-5 and L5-S1.  

An August 2003 VA medical record reflects the veteran's knees 
had pain.  

A September 2003 VA medical record reflects the veteran's 
complaint that his left knee was sore and that he did not 
know what had happened to cause such.

October 2003 VA medical records reveal the veteran was seen 
for severe right knee pain after a vacation in Germany where 
he walked a lot and carried heavy luggage.  In the past few 
days the insufficiency of pain medication led the veteran to 
use a cane for ambulation.  It was noted the veteran had 
never injured his knee before.  It also was noted the veteran 
appeared quite hindered by knee pain.  An x-ray of the right 
knee revealed no fracture and mild degenerative joint disease 
with small suprapatellar effusion.  It was noted that both 
knees had some erythema which the veteran ascribed to rubbing 
analgesic balm on them.

A November 2003 VA medical record reveals aggravation of the 
veteran's right knee arthritis with mild instability 
medially.  It was noted 15 cc's of clear yellow fluid were 
aspirated from the knee without complication after which 
Lidocaine was injected into the knee.

A March 2004 private medical record reflects that the veteran 
was seen by Tri Rivers Surgical Associates, Inc. for his 
bilateral knee problems, beginning in November 2003.  The 
veteran initially complained of right knee pain which he 
associated with increased walking and carrying luggage.  
Initially, he was given conservative treatment and did not 
improve significantly.  Subsequently, he underwent 
arthroscopy of the right knee with partial medial 
meniscectomy for degenerative meniscus tear.  He complained 
of left knee pain during postoperative rehabilitation.  X-
rays of the left knee were positive for mild tricompartmental 
degenerative changes.  

In a May 2004 signed statement, D.E., M.D., the veteran's 
private physician, stated that the veteran suffered from 
chronic low back pain secondary to a chronic low back sprain, 
that the sprain was located in the lumbar spine, that it 
affected the veteran's ability to carry out activities of 
daily living, that his bilateral knee osteoarthritis was not 
his primary problem, and that it was at least as likely as 
not that the bilateral knee problem was secondary to the 
veteran's primary back problem.

The veteran underwent a VA examination in August 2004.  
According to the examination report, the veteran was recently 
discharged from the VA hospital after 
his admission to the nursing home facility for convalescence 
after a July 2004 total left knee arthroplasty.  Previous to 
the replacement, he had five injections for pain relief.  The 
veteran complained that sitting too long in a wheelchair 
aggravated his back.  He said he used a standard cane for his 
knees, and not because of his back.  Recent treatment of the 
right knee was noted as well as the fact that the veteran 
never had any type of back surgery.  

Range of motion for the right knee was: extension full to 0 
degrees, flexion 0 to 130 degrees.  Left knee (with total 
knee replacement) had extension at -5 degrees and flexion was 
from 0 to 105 degrees passively and from 0 to 100 degrees 
with active range of motion.  A healed intact scar on the 
left knee was noted as reddish and 15 centimeters (cm.) long.  
It was noted as non-disabling and not disfiguring.  Both 
knees were noted as stable.  On further examination, the 
veteran appeared to favor the right knee and he was sore to a 
mild degree in the beltline area of the back, or the lower 
lumbar spine.  The major functional impact to the veteran was 
low back pain.  Diagnosis was degenerative joint disease of 
the lumbosacral spine and degenerative disc disease at L4-5 
and L5-S1, total left knee arthroplasty and degenerative 
joint disease of the right knee.

The examiner opined that the veteran's bilateral knee 
condition was not at least as likely as not due to his 
service-connected low back condition.  He said this was 
because he was service-connected for low back strain and 
never had back surgery and did not wear a back brace.  The 
degenerative arthritic changes in the knees came from wear 
and tear and aging.  Changes such as degenerative arthritis 
and degenerative disc changes in the lower lumbar spine could 
be at least as likely as not factors causing the development 
of bilateral knee conditions.  However, the examiner noted 
here that the veteran was service-connected for low back 
strain and not for the advanced degenerative changes.

In an October 2004 signed statement, Dr. T.S.M., one of the 
veteran's physicians, stated that the veteran related that 
his left knee problems were associated with the chronic 
problems in his back.  Dr. T.S.M. said that he had no further 
history to suggest otherwise, so it appeared to him that the 
veteran's left knee problems and complaints stemmed from and 
were associated with the veteran's chronic back problems.

During the November 2004 hearing, the RO testified that his 
knees began to bother him about three years previous, or in 
2001.  He said that no doctor observed him during the VA 
examination undertaken by a physician's assistant.  He was 
doubtful about establishing whether pain in his back or pain 
in his knees was the greater.  He testified that he could not 
recall any trauma to his knees or breaking a leg before his 
recent knee problems developed.  He admitted going up and 
down ladders and lifting a lot of equipment when he left the 
Air Force and worked in the air conditioning/refrigeration 
industry.  In spite of that physical activity, the veteran 
testified that he thought his back condition caused his knee 
problems.

A January 2005 VA medical record indicates that the veteran 
underwent a total right knee arthroplasty that month after he 
had a total left knee arthroplasty the previous summer.

August 2005 private physical therapy records reflect anodyne 
therapy as treatment for the veteran's radicular lower back 
pain.  It was noted that after the veteran's total left knee 
arthroplasty in July 2004, he had four cortisone injections 
with another two in June.  The veteran said his severe pain 
extended from the low back into the right buttock and right 
knee.  His pain appeared to have been aggravated in June 2005 
when he had some accident on a ladder, according to a note by 
a physical therapist.

In the report of a private independent medical examination in 
September 2005, B.D.H., M.D., stated that the veteran had 
three main problems: chronic low back pain, an arthritic 
right hip, and arthritic knees which had recently been 
replaced.  According to the report, the veteran noticed in 
the previous three or four years increased pain in both 
knees.  Injections, including visco supplementation, did not 
relieve any of his symptoms.  As oral inflammatories and 
visco supplementation failed, the veteran had total knee 
replacement.  The left knee was replaced in July 2004 and the 
right knee in 2005.  It was noted the veteran denied any 
specific history of knee injury in the recent or distant 
past.  Dr. B.D.H. said that arthritis in both knees had 
developed over the previous five years and was not related to 
any specific military or service connected injury or 
activity.  It appeared to be a normal aging degenerative 
arthritis that did not respond to a non-operative treatment.  

The physician opined that there was no evidence that back 
problems caused any arthritis of the knee.  He indicated that 
he did not think the veteran's knee problems had any 
relationship whatsoever to his significant degenerative back 
problem.  The report did note that sometimes when arthritis 
develops in the knees and causes limping, the limping can 
cause increased mobility of the lumbar spine and actually 
exacerbate back problems.  Dr. B.D.H. said that certainly 
back problems did not cause the knee problems, and the knee 
problems did not appear to be service-connected.  For 
example, when the veteran's knee problems improved, from the 
point of view of pain, he could walk much better.  His back 
problems did not get any better, but actually worsened over a 
period of time.

III.  Secondary Service Connection for a Bilateral Knee 
Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice- connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Considering the evidence in light of the above-noted legal 
authority, the Board finds that the claim must be denied.

Initially, the Board notes that, although it appears that the 
RO may have initially adjudicated the claim as one involving 
direct service connection, the appellant has not specifically 
alleged, and the evidence does not indicate, that the 
appellant has current disability of either knee that is 
directly related to military service.  No knee problems were 
shown in service.  The first recorded onset of bilateral knee 
problems was in the fall of 2003, although the veteran 
testified in 2004 that he thought his knee problems arose 
three years prior.  Even if so, the onset of knee problems in 
the early 21st century is more than 30 years after the 
veteran was discharged from service.  There also is no 
opinion relating current knee disability to service.

The appellant has essentially limited his claim to one 
involving a secondary relationship between the veteran's knee 
problems and his service-connected lower back strain.  
However, the Board finds that the most persuasive medical 
opinion evidence to address this matter weighs against this 
claim.

As indicated above, the Board notes that each of the 
veteran's private physicians, Dr. D.E. and Dr. T.S.M., 
offered an opinion that tends to support a relationship 
between the veteran's knee problems and  his service-
connected lower back strain.  However, the basis for each 
opinion is unclear.  Aside from the veteran's narrative 
history, neither physician provided a stated evidentiary or 
medical rationale for the conclusory opinion provided.  These 
deficiencies diminish the probative value of each opinion.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the fact 
that each physician treated the veteran for a period of 
time-without more-does not add significantly to the 
probative value of either opinion.   The Court has expressly 
declined to adopt a "treating physician rule" that would 
afford greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician.  See, 
e.g., Winsett v. West, 11 Vet. App. 420 (1998), citing 
Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

By contrast,  the Board finds that the opinions of the 
September 2005 independent medical examiner, Dr. B.D.H 
(obtained by VA),. and the August 2004 VA examiner-each of 
which weighs against the claim-constitutes probative 
evidence of the question of a secondary relationship.  
Clearly, each physician based the opinion on interview with 
an examination of the veteran, and consideration of his 
documented medical history and assertions (via review of the 
veteran's claims file).  Each physician also provided a 
stated basis, or rationale for the opinion.  As such, the 
Board accords greater probative weight to these opinions.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the appellant's assertions that his knee disorder is 
secondary to his service-connected lower back strain.  The 
appellant is certainly competent to describe his own 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  However, as a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter.  , y.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).

Under these circumstances, the Board finds that the claim for 
secondary service connection must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Service connection for a bilateral knee disability, claimed 
as secondary to a service-connected lower back strain is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


